DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 35 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lu et al (US 2013/0215804).
Regarding claim 35, Lu et al teach a system for transmitting and receiving radio signals, the system (see figure 1) comprising: a controller comprising: a modem, (see figure 1, component 150, RBS modem) and at least one transmission amplifier module connected to the modem (see figure 1, component 180, Amplifier unit) , a reception amplifier module (see figure 1, component 135), at least one antenna unit connected with the reception amplifier module (see figure 1, component 120), the at least one antenna unit arranged at a predetermined distance from the controller (see figure 1, tower mounted part), a high-frequency cable connecting the modem of the controller and the at least one antenna unit (see the connection between component 100 and 150). wherein the at least one antenna unit comprises another antenna and another high-frequency cable connecting the at least one transmission amplifier module of the controller and the other antenna (see paragraph 0002 “several antennas of base station subsystem”).

Allowable Subject Matter
Claims 19 – 34 are allowable over prior art of record. Regarding claim 19, the prior art of record failed to teach a system for transmitting and receiving radio signals, comprising: a controller comprising a modem and a transmission amplifier module connected to the modem; an antenna unit arranged at a predetermined distance from the controller; a reception amplifier module connected to the antenna unit; and a high-frequency cable connecting the controller and the antenna unit, wherein the antenna unit comprises a protection circuit configured for protecting the transmission amplifier module or the modem, wherein the protection circuit comprises: a protection switch comprising a reflection power detector and a terminating resistor, and a bypass line, and wherein the protection circuit is configured to route a transmitted signal past the reception amplifier module to the antenna unit or to a terminating resistor using the bypass line upon a reflection power detected by a reflection power detector exceeding a predetermined threshold value as claimed in independent claim 19. Therefore claims 19 - 34 are novel and non-obvious over prior art of record. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAISON JOSEPH whose telephone number is (571)272-6041. The examiner can normally be reached M-F 8 - 4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam K Ahn can be reached on 571 272 3044. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JAISON. JOSEPH
Primary Examiner
Art Unit 2633



/JAISON JOSEPH/           Primary Examiner, Art Unit 2633